y jun internal_revenue_service technical_advice_memorandum eo area manager taxpayer's name taxpayer's address taxpayer's ein tax years involved legend x issues jk f- ll - 5ol o0-0 o -00 gh2 should the initial excise_taxes due under sec_4942 of the internal_revenue_code on x's undistributed_income for the years ending date through date be abated under sec_4962 should the initial excise_taxes due under sec_4943 on x's excess_business_holdings for the years ending date through date be abated under sec_4962 should the initial excise_taxes due under sec_4944 on x's jeopardizing investment for the years ending date through date be abated under sec_4962 should the initial excise_tax due under sec_4945 on x's taxable_expenditures for the year ending date be abated under sec_4962 facts x is an organization described in c of the code x received an advance_ruling as a public charity in and was reclassified as a private_foundation in date in x began construction of a hotel in the hotel opened for business and x placed the hotel in a wholly owned for-profit subsidiary x relied on the written advice of counsel that its ownership of the subsidiary would not result in a violation of chapter of the code in the service issued a technical_advice_memorandum date which determined violations under sec_4942 sec_4943 and sec_4944 resulting from the ownership of the subsidiary x has completed action to correct the chapter violations in x made grants of stock to several organizations also on the advice of counsel the technical_advice_memorandum also held that x failed to exercise its expenditure_responsibility requirements in connection with the grants in the stock produced no dividends in the situation was corrected in applicable law sec_4962 of the code provides that if it is established to the satisfaction of the secretary that-- a taxable_event was due to reasonable_cause and not to willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment the section applies to taxable events occurring after date h_r rep no pt cong 2d sess and s rep no vol cong 2d sess indicate the intent of congress that a chapter violation due to ignorance of the law is not to qualify for abatement under sec_4962 of the code delegation_order no rev updated date delegates authority to abate substantial first-tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the key district_office involved see irm conclusion the initial excise_taxes due under sec_4942’ of the internal_revenue_code on x's undistributed_income for the years ending date through date should be abated under sec_4962 the initial excise_taxes due under sec_4943 on x's excess_business_holdings for the years ending date through date should be abated under sec_4962 the initial excise_taxes due under sec_4944 on x's jeopardizing investment for the years ending date through date should be abated under sec_4962 the initial excise_tax due under sec_4945 on x's taxable_expenditures for the year ending date should be abated under sec_4962 a copy of this technical_advice_memorandum is to be given to x sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
